DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with applicant’s attorney Soniya Shah on 06/13/2022. The amendments are as followed:
1. (Currently Amended) A method for video content security, comprising: 
acquiring, by a device performing a video playback, a set of video frames from a decoder during the video playback; 
generating, based on the set of video frames, a first video identifier, wherein the generating further comprises: 
selecting a first frame from the set of video frames; 
identifying a frame portion of the 
generating an image signature based on features of the identified frame portion; 
sending the first video identifier to a server; 
in response to the server determining that the first video identifier matches a second video identifier, receiving, from the server, a list of authorized playback sources associated with the second video identifier, wherein the second video identifier is stored in the server; 
determining whether a source of the video playback is included in the list of authorized playback sources; and 
controlling the video playback based on the determination. 
2. (Cancelled)
3-21. (Original)
22. (Currently Amended) A system for video content security, comprising: 
a memory storing instructions; and 
a processor configured to execute the instructions to perform a method comprising: 
acquiring, by a device performing a video playback, a set of video frames from a decoder during the video playback; 
generating, based on the set of video frames, a first video identifier, wherein the generating further comprises: 
selecting a first frame from the set of video frames; 
identifying a frame portion of the 
generating an image signature based on features of the identified frame portion; 
sending the first video identifier to a server; 
in response to the server determining that the first video identifier matches a second video identifier, receiving, from the server, a list of authorized playback sources associated with the second video identifier, wherein the second video identifier is stored in the server; 
determining whether a source of the video playback is included in the list of authorized playback sources; and 
controlling the video playback based on the determination. 

23. (Originial) A system for video content security, comprising: 
a memory storing instructions; and 
a processor configured to execute the instructions to perform a method comprising: 
storing a plurality of second video identifiers associated with a plurality of pieces of premium video content; 
receiving a first video identifier associated with a video playback being performed on a device, wherein the receiving comprises: 
selecting a first frame from a set of video frames; 
identifying a frame portion of the first frame excluding a border region, the frame portion having an aspect ratio consistent with an aspect ratio of the first frame; and 
generating an image signature generated based on features of the identified frame portion;  
determining whether the first video identifier matches one of the plurality of second video identifiers; and 
in response to the first video identifier matching one of the plurality of second video identifiers, sending, to the device, a list of authorized playback sources associated with the one of the plurality of second video identifiers. 
Allowable Subject Matter
Claims 1 and 3-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 22, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the concept of claim limitation “acquiring, by a device performing a video playback, a set of video frames from a decoder during the video playback; 
generating, based on the set of video frames, a first video identifier, wherein the generating further comprises: 
selecting a first frame from the set of video frames; 
identifying a frame portion of the first frame excluding a border region, the frame portion having an aspect ratio consistent with an aspect ratio of the first frame; and 
generating an image signature based on features of the identified frame portion; 
sending the first video identifier to a server; 
in response to the server determining that the first video identifier matches a second video identifier, receiving, from the server, a list of authorized playback sources associated with the second video identifier, wherein the second video identifier is stored in the server; 
determining whether a source of the video playback is included in the list of authorized playback sources; and 
controlling the video playback based on the determination.”
As to the art of record, Cheng et al. reference discloses the concept of generating a fingerprint for a video content from a decoder. However, Cheng et al. does not teach with respect to the entire or combination claim limitation of “generating, based on the set of video frames, a first video identifier, wherein the generating further comprises: 
selecting a first frame from the set of video frames; 
identifying a frame portion of the first frame excluding a border region, the frame portion having an aspect ratio consistent with an aspect ratio of the first frame; and 
generating an image signature based on features of the identified frame portion; 
sending the first video identifier to a server; 
in response to the server determining that the first video identifier matches a second video identifier, receiving, from the server, a list of authorized playback sources associated with the second video identifier, wherein the second video identifier is stored in the server; 
determining whether a source of the video playback is included in the list of authorized playback sources; and 
controlling the video playback based on the determination.”
As to the art of record, Tulsi et al. reference discloses the concept of comparing digital watermarking from captured video content and to compare with a reference fingerprint at the server and once the matching is found the server to provide the match video to the user. However, Tulsi et al. does not teach with respect to the entire or combination claim limitation of “acquiring, by a device performing a video playback, a set of video frames from a decoder during the video playback; 
generating, based on the set of video frames, a first video identifier, wherein the generating further comprises: 
selecting a first frame from the set of video frames; 
identifying a frame portion of the first frame excluding a border region, the frame portion having an aspect ratio consistent with an aspect ratio of the first frame; and 
generating an image signature based on features of the identified frame portion; 
sending the first video identifier to a server; 
in response to the server determining that the first video identifier matches a second video identifier, receiving, from the server, a list of authorized playback sources associated with the second video identifier, wherein the second video identifier is stored in the server; 
determining whether a source of the video playback is included in the list of authorized playback sources; and 
controlling the video playback based on the determination.”
As to the art of record, Austin reference discloses the concept of providing a list of media sources to provide a same video content upon searching. However, Austin does not teach with respect to the entire or combination claim limitation of “acquiring, by a device performing a video playback, a set of video frames from a decoder during the video playback; 
generating, based on the set of video frames, a first video identifier, wherein the generating further comprises: 
selecting a first frame from the set of video frames; 
identifying a frame portion of the first frame excluding a border region, the frame portion having an aspect ratio consistent with an aspect ratio of the first frame; and 
generating an image signature based on features of the identified frame portion; 
sending the first video identifier to a server; 
in response to the server determining that the first video identifier matches a second video identifier, receiving, from the server, a list of authorized playback sources associated with the second video identifier, wherein the second video identifier is stored in the server; 
determining whether a source of the video playback is included in the list of authorized playback sources; and 
controlling the video playback based on the determination.”

Regarding claim 16, 23, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the concept of claim limitation “storing a plurality of second video identifiers associated with a plurality of premium video content; 
receiving a first video identifier associated with a video playback being performed on a device, wherein the receiving comprises: 
selecting a first frame from a set of video frames; 
identifying a frame portion of the first frame excluding a border region, the frame portion having an aspect ratio consistent with an aspect ratio of the first frame; and 
generating an image signature generated based on features of the identified frame portion;  
determining whether the first video identifier matches one of the plurality of second video identifiers; and 
in response to the first video identifier matching one of the plurality of second video identifiers, sending, to the device, a list of authorized playback sources associated with the one of the plurality of second video identifiers.”
As to the art of record, Cheng et al. reference discloses the concept of generating a fingerprint for a video content from a decoder. However, Cheng et al. does not teach with respect to the entire or combination claim limitation of “storing a plurality of second video identifiers associated with a plurality of premium video content; 
receiving a first video identifier associated with a video playback being performed on a device, wherein the receiving comprises: 
selecting a first frame from a set of video frames; 
identifying a frame portion of the first frame excluding a border region, the frame portion having an aspect ratio consistent with an aspect ratio of the first frame; and 
generating an image signature generated based on features of the identified frame portion;  
determining whether the first video identifier matches one of the plurality of second video identifiers; and 
in response to the first video identifier matching one of the plurality of second video identifiers, sending, to the device, a list of authorized playback sources associated with the one of the plurality of second video identifiers.”
As to the art of record, Tulsi et al. reference discloses the concept of comparing digital watermarking from captured video content and to compare with a reference fingerprint at the server and once the matching is found the server to provide the match video to the user. However, Tulsi et al. does not teach with respect to the entire or combination claim limitation of “storing a plurality of second video identifiers associated with a plurality of premium video content; 
receiving a first video identifier associated with a video playback being performed on a device, wherein the receiving comprises: 
selecting a first frame from a set of video frames; 
identifying a frame portion of the first frame excluding a border region, the frame portion having an aspect ratio consistent with an aspect ratio of the first frame; and 
generating an image signature generated based on features of the identified frame portion;  
determining whether the first video identifier matches one of the plurality of second video identifiers; and 
in response to the first video identifier matching one of the plurality of second video identifiers, sending, to the device, a list of authorized playback sources associated with the one of the plurality of second video identifiers.”
As to the art of record, Austin reference discloses the concept of providing a list of media sources to provide a same video content upon searching. However, Austin does not teach with respect to the entire or combination claim limitation of “storing a plurality of second video identifiers associated with a plurality of premium video content; 
receiving a first video identifier associated with a video playback being performed on a device, wherein the receiving comprises: 
selecting a first frame from a set of video frames; 
identifying a frame portion of the first frame excluding a border region, the frame portion having an aspect ratio consistent with an aspect ratio of the first frame; and 
generating an image signature generated based on features of the identified frame portion;  
determining whether the first video identifier matches one of the plurality of second video identifiers; and 
in response to the first video identifier matching one of the plurality of second video identifiers, sending, to the device, a list of authorized playback sources associated with the one of the plurality of second video identifiers.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAI Y CHEN/Primary Examiner, Art Unit 2425